EXHIBIT 10.1

EXECUTION VERSION

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT, dated as of November 9, 2015 (as
amended or otherwise modified from time to time, this “Subordination
Agreement”), is made among Affinion Group, Inc. (“Affinion Group”) as the
“Subordinated Creditor” and each other Person that may from time to time become
a party hereto as a “Subordinated Creditor” (collectively, the “Subordinated
Creditors”), and each party listed on the signature pages hereto as an “Obligor”
and each other Person that may from time to time become a party hereto as an
“Obligor” (collectively, the “Obligors”).

W I T N E S S E T H:

WHEREAS, the Subordinated Creditor and the Obligors (other than the Issuer (as
defined below)) have agreed to guarantee (the “Guarantee”) the obligations of
Affinion International Holdings Limited, a limited company organized under the
laws of England and Wales (the “Issuer”), relating to the $110,000,000 aggregate
principal amount of 7.5% Cash/PIK Senior Notes due 2018 (the “Notes”) being
issued by the Issuer on the date hereof pursuant to the Indenture, dated as of
November 9, 2015 (as amended or otherwise modified from time to time, the
“Indenture”), among the Issuer, the guarantors party thereto (the “Guarantors”)
and Wilmington Trust, National Association, as trustee (the “Trustee”);

WHEREAS, each Obligor is now or may hereafter become indebted or otherwise
obligated to the Subordinated Creditors in respect of Indebtedness (as defined
in the Indenture) (all principal, interest, premiums and fees, if any, thereon
and all other amounts payable in respect thereof and all rights and remedies of
the Subordinated Creditors with respect to such Indebtedness being collectively
referred to as the “Intercompany Subordinated Debt”); and

WHEREAS, each Obligor is a direct or indirect subsidiary of Affinion Group,
which is a Subordinated Creditor, and the Issuer is an indirect subsidiary of
Affinion Group;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, including to facilitate the issuance of the
Notes under the Indenture, the parties hereto hereby agree as follows.

SECTION 1

DEFINITIONS

1.01 Certain Terms. Capitalized terms used herein without being herein defined
have the meanings ascribed to them in the Indenture. In addition, the following
terms when used in this Subordination Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):

“Affinion Group” is defined in the preamble.

“Guarantee” is defined in the first recital.

“Guarantors” is defined in the first recital.



--------------------------------------------------------------------------------

“Indenture” is defined in the first recital.

“Intercompany Subordinated Debt” is defined in the second recital.

“Issuer” is defined in the first recital.

“Notes” is defined in the first recital.

“Obligors” is defined in the preamble.

“paid in full” and “payment in full” means the prior indefeasible payment in
cash in full of all Senior Indebtedness. For purposes of this Subordination
Agreement, the Senior Indebtedness shall not be deemed to have been paid in full
until the Indenture has been satisfied and discharged in accordance with its
terms (other than indemnity obligations not yet due and payable).

“Senior Indebtedness” is defined in Section 2.01(a).

“Subordinated Creditors” is defined in the preamble.

“Subordination Agreement” is defined in the preamble.

“Termination Date” means the first date on which the Notes have been paid in
full.

“Trustee” is defined in the preamble.

SECTION 2

AGREEMENT

2.01 Agreement to Subordinate. (a) The Intercompany Subordinated Debt is and
shall be subordinate and rendered junior, to the extent and in the manner
hereinafter set forth, in right of payment to the payment in full of all
obligations with respect to the Notes and the Guarantees thereof of the Obligors
now existing or hereafter arising under the Indenture (including obligations
with respect to (i) principal on the Notes, (ii) interest payable with respect
to the Notes, (iii) any premium payable with respect to the Notes,
(iv) out-of-pocket costs and expenses (including reasonable attorneys’ fees and
out-of-pocket disbursements), owing under the Indenture and (v) any other fees
payable with respect to obligations under the Indenture, with all such
obligations (including as listed in clauses (a)(i) through (a)(v)) referred to
collectively as the “Senior Indebtedness”).

(b) No Obligor shall make, and no Subordinated Creditor shall receive or accept
from any Obligor, any payment in respect of any Intercompany Subordinated Debt
if any Event of Default (as defined in the Indenture) shall have occurred and be
continuing or would result therefrom.

 

-2-



--------------------------------------------------------------------------------

2.02 In Furtherance of Subordination. (a) Upon any distribution of all or any of
the assets of any Obligor in the event of:

(i) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to such Obligor, or to its creditors, as such, or to its
assets,

(ii) any liquidation, dissolution or other winding up of such Obligor, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy,
or

(iii) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of such Obligor,

then, and in any such event, the holders of the Notes shall receive payment in
full of all amounts due or to become due (whether or not the Senior Indebtedness
has been declared due and payable prior to the date on which the Senior
Indebtedness would otherwise have become due and payable) on or in respect of
all Senior Indebtedness (including post-petition interest, whether or not
allowed as a claim) before the Subordinated Creditors or anyone claiming through
or on their behalf (including any receiver, trustee, or otherwise) are entitled
to receive any payment on account of principal of (or premium, if any) or
interest on or other amounts payable in respect of the Intercompany Subordinated
Debt, and to that end, any payment or distribution of any kind or character,
whether in cash, property or securities, which may be payable or deliverable in
respect of the Intercompany Subordinated Debt in any such case, proceeding,
dissolution, liquidation or other winding up or event, shall be paid or
delivered by the Subordinated Creditor directly to the Trustee for the
application to the payment of the Senior Indebtedness until the Termination
Date.

(b) If any proceeding, liquidation, dissolution or winding up referred to in
Section 2.02(a) is commenced by or against any Obligor,

(i) the Subordinated Creditors shall duly and promptly take reasonable action
(A) to collect the Intercompany Subordinated Debt for the account of the holders
of the Senior Indebtedness and to file appropriate claims or proofs of claim in
respect of the Intercompany Subordinated Debt, (B) to execute and deliver such
powers of attorney, assignments, or other instruments as may be reasonably
requested in order to enable the Trustee to enforce any and all claims with
respect to, the Intercompany Subordinated Debt, and (C) to collect and receive
any and all payments or distributions which may be payable or deliverable upon
or with respect to the Intercompany Subordinated Debt.

(c) All payments or distributions of assets of any Obligor, whether in cash,
property or securities upon or with respect to the Intercompany Subordinated
Debt which are received by the Subordinated Creditors contrary to the provisions
of this Subordination Agreement or the Notes shall be received and held for the
benefit of the holders of Senior Indebtedness, shall be segregated from other
funds and property held in trust by the Subordinated Creditors and shall be
forthwith paid over to the Trustee in the same form as so received (with any
necessary indorsement) to be applied to the payment of the Senior Indebtedness,
whether matured or unmatured, in accordance with the terms of this Subordination
Agreement and the Notes.

 

-3-



--------------------------------------------------------------------------------

2.03 No Enforcement or Commencement of Any Proceedings. Each Subordinated
Creditor agrees that, until the Termination Date, (a) it will not accelerate the
maturity of the Intercompany Subordinated Debt, exercise any remedies (including
the assertion of any claims, motions, objections or arguments) or commence, or
join with any creditor other than the Holders in commencing, any proceeding
referred to in Section 2.02(a) or (b) upon the occurrence and during the
continuation of any Event of Default, take, or permit to be taken, any action to
assert, collect or enforce the Intercompany Subordinated Debt or any part
thereof. The Subordinated Creditors also agree not to, directly or indirectly,
whether in connection with an event or proceeding referred to in Section 2.02(a)
or otherwise, take any action that would be in violation of, or inconsistent
with, or result in a breach of, this Subordination Agreement or to challenge or
contest the validity or enforceability of the Indenture.

2.04 Liens. (a) Each Subordinated Creditor represents and warrants that the
Intercompany Subordinated Debt is unsecured. Each Subordinated Creditor agrees
that it will not request or accept any security interest in any collateral to
secure the Intercompany Subordinated Debt.

(b) Each Subordinated Creditor agrees that it will not request or accept any
guaranty of the Intercompany Subordinated Debt.

2.05 Rights of Subrogation. The Subordinated Creditors agree that no payment or
distribution pursuant to the provisions of this Subordination Agreement shall
entitle the Subordinated Creditors to exercise any rights of subrogation in
respect thereof until the Termination Date.

2.06 Subordination Legend; Further Assurances. The Subordinated Creditors and
the Obligors will cause each note and instrument (if any) evidencing the
Intercompany Subordinated Debt to be endorsed with the following legend:

“The indebtedness evidenced by this instrument is subordinated to the prior
payment in full (as defined in the Intercompany Subordination Agreement, dated
as of November 9, 2015 (the “Intercompany Subordination Agreement”)) of the
Senior Indebtedness as defined in, pursuant to, and to the extent provided in,
the Intercompany Subordination Agreement by the maker hereof and payee named
herein.”

Each of the Obligors and the Subordinated Creditors hereby agrees to mark its
books of account in such a manner as shall be effective to give proper notice of
the effect of this Subordination Agreement. Each of the Subordinated Creditors
and the Obligors will at its expense and at any time and from time to time
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or that the Trustee on behalf of holders of
the Senior Indebtedness may reasonably request to protect any right or interest
granted hereunder.

2.07 Obligations Hereunder Not Affected. All agreements and obligations of the
Subordinated Creditors hereunder, shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any document evidencing Senior
Indebtedness;

 

-4-



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or any other term of,
all or any of the Senior Indebtedness, or any other amendment or waiver of or
any consent to departure from any of the documents evidencing or relating to the
Senior Indebtedness;

(c) any release or amendment or waiver of or consent to departure from any
guaranty for all or any of the Senior Indebtedness;

(d) any failure of the Trustee, on behalf of the Holders, to assert any claim or
to enforce any right or remedy against any other party hereto under the
provisions of the Indenture;

(e) any reduction, limitation, impairment or termination of the Senior
Indebtedness for any reason (other than payment in full of the Senior
Indebtedness), including any claim of waiver, release, surrender, alteration or
compromise, and any defense (other than the defense of payment in full of the
Senior Indebtedness) or setoff, counterclaim, recoupment or termination
whatsoever by reason of invalidity, illegality, nongenuineness, irregularity,
compromise, unenforceability of, or any other event or occurrence affecting, any
Senior Indebtedness (which each Obligor and each Subordinated Creditor hereby
waives any right to or claim of until the Termination Date to the maximum extent
permitted by applicable law); and

(f) any other circumstance which might otherwise constitute a defense (other
than the defense of payment in full of the Senior Indebtedness) available to, or
a discharge of, any Obligor in respect of the Senior Indebtedness or the
Subordinated Creditors in respect of this Subordination Agreement.

This Subordination Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Senior Indebtedness is
rescinded or must otherwise be returned by the Trustee or a holder of Senior
Indebtedness upon the insolvency, bankruptcy, reorganization or similar event of
any Obligor or otherwise, all as though such payment had not been made. The
Subordinated Creditors acknowledge and agree that the Subordinated Creditors’
obligations hereunder will not be impaired by any amendment or waiver of the
terms of the Senior Indebtedness made pursuant to the terms of the Indenture.

2.08 Additional Subordinated Creditors. If any Guarantor (other than a Foreign
Guarantor (as defined in the Indenture)) is owed any Intercompany Subordinated
Debt by any Obligor after the date hereof, then such Guarantor will become a
Subordinated Creditor party to this Subordination Agreement.

SECTION 3

MISCELLANEOUS

3.01 Binding on Successors, Transferees and Assigns; Continuing Agreement. This
Subordination Agreement shall remain in full force and effect until the
Termination Date has occurred, shall be binding upon each Obligor and each
Subordinated Creditor and their respective successors, transferees and assigns.

3.02 Amendments. This Subordination Agreement may be amended only by a written
instrument signed by each Subordinated Creditor. The performance of any
obligation of any party hereto may be waived only by a written instrument signed
by the party against which such waiver is sought to be enforced. Any such
waiver, amendment or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

-5-



--------------------------------------------------------------------------------

3.03 No Waiver; Remedies. No failure or delay on the part of the Trustee or the
holders of Senior Indebtedness in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.

3.04 Third-Party Beneficiaries. For the avoidance of doubt, the parties hereto
agree and acknowledge that each of the holders of the Notes and the Trustee are
intended to be third-party beneficiaries under this Subordination Agreement.

3.05 Headings. The various headings of this Subordination Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Subordination Agreement or any provisions thereof.

3.06 Severability. Any provision of this Subordination Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Subordination Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

3.07 Governing Law; Waiver of Jury Trial. THIS SUBORDINATION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THEREOF. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS SUBORDINATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

3.08 Counterparts. This Subordination Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Subordination
Agreement by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Subordination Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Subordination Agreement to be
duly executed and delivered as of the date first above written.

 

  SUBORDINATED CREDITORS:     AFFINION GROUP, INC.     By   

/s/ Gregory S. Miller

       Name: Gregory S. Miller       

Title: Executive Vice President &

Chief Financial Officer

SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

By its signature below, each Obligor agrees that it will not take any action in
contravention of the provisions of this Subordination Agreement:

AFFINION INTERNATIONAL LIMITED

 

By  

/s/ Michele Conforti

  Name: Michele Conforti   Title: President and Managing Director
AFFINION INTERNATIONAL HOLDINGS LIMITED By  

/s/ Michele Conforti

  Name: Michele Conforti   Title: President and Managing Director BASSAE HOLDING
B.V. By  

/s/ Richard Kemperman

  Name: Richard Kemperman   Title: Director

SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT